Exhibit 10.1

 

Execution Version

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (hereinafter called this “Amendment”)
is entered into as of March 24, 2015, by and among MIDSTATES PETROLEUM
COMPANY, INC., a Delaware corporation (the “Parent”), MIDSTATES PETROLEUM
COMPANY LLC, a Delaware limited liability company (the “Borrower”), the Lenders
party hereto, and SUNTRUST BANK, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), as an Issuing Lender and as Swing Line Lender.

 

WITNESSETH:

 

WHEREAS, Parent, Borrower, Administrative Agent, the Issuing Lender, the Swing
Line Lender and the lenders party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of June 8, 2012
(as amended, restated, modified or supplemented from time to time prior to the
date hereof, the “Credit Agreement”), whereby the Lenders have agreed to make
certain loans to Borrower upon the terms and conditions set forth therein;

 

WHEREAS, Administrative Agent has recommended, and Borrower and the Required
Lenders have agreed, that the Conforming Borrowing Base be maintained at an
amount equal to $525,000,000;

 

WHEREAS, the Borrower, as seller, and Pintail WI LLC, as buyer, have entered
into a certain Purchase and Sale Agreement dated as of March 5, 2015, pursuant
to which Borrower will sell, transfer, convey or otherwise dispose of certain of
its oil and gas properties (the “DeQuincy Assets”) in Beauregard and Calcasieu
Parishes, Louisiana (the disposition thereof, the “DeQuincy Disposition”);

 

WHEREAS, Borrower has asked Administrative Agent, Issuing Lender and the Lenders
to amend the Credit Agreement as described herein; and

 

WHEREAS, Administrative Agent, Issuing Lender and the Lenders are willing to
amend the Credit Agreement as requested by Borrower, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

Section 1.                                           Terms Defined in Credit
Agreement.  As used in this Amendment, except as may otherwise be provided
herein, all capitalized terms that are defined in the Credit Agreement (as
amended hereby) shall have the same meaning herein as therein defined, all of
such terms and their definitions being incorporated herein by reference.

 

Section 2.                                           Amendments to Credit
Agreement.  Subject to the occurrence of the Sixth Amendment Effective Date, the
Credit Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following definition in the appropriate
alphabetical order:

 

“Required Collateral Percentage” means (a) prior to April 1, 2015, 80%, and
(b) on and after April 1, 2015, 90%.

 

(b)                                 Clause (a) of the second sentence of
Section 4.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows: “(a) (i) as of the Closing Date, Mortgages on at least 80%
of the total proven Oil and Gas Properties set forth in the Reserve Report
delivered pursuant to Section 5.01(i) and (ii) thereafter, such Mortgages as may
be required from time to time in accordance with Section 4.02”.

 

(c)                                  Section 4.02 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“4.02                  Agreement to Deliver Security Documents.  On the Closing
Date, the Loan Parties shall execute such Mortgages, security agreements,
financing statements and other Security Documents substantially similar to the
mortgages, security agreements, financing statements and other security
documents executed in connection with the Existing Credit Agreement, or
otherwise in form and substance reasonably satisfactory to Administrative Agent,
for the purpose of granting and perfecting first and prior Liens in proven Oil
and Gas Properties having at least eighty percent (80%) of the net present value
reflected in the Reserve Report delivered under Section 5.01(i).  In connection
with each Scheduled Borrowing Base Determination and Special Borrowing Base
Determination, Borrower shall provide to Administrative Agent a report listing
all current Mortgaged Properties covered in the Reserve Report to ascertain
whether the Mortgaged Properties represent at least the Required Collateral
Percentage of the total net present value of the proven Oil and Gas Properties
in the Reserve Report delivered by Borrower to Administrative Agent in
connection with such Scheduled Borrowing Base Determination.  In the event that
the Mortgaged Properties do not represent at least the Required Collateral
Percentage of such total value, then, within thirty (30) days of such Scheduled
Borrowing Base Determination (which thirty-day period may, solely in the case of
the Scheduled Borrowing Base Determination occurring April 1, 2015, be extended
by up to sixty (60) days by Administrative Agent in its sole discretion), Parent
and Borrower shall, and shall cause their respective Subsidiaries to, grant to
Administrative Agent as security for the Obligations a first-priority Lien
interest (subject to Permitted Liens) on additional proven Oil and Gas
Properties not already subject to a Lien of the Security Documents such that
after giving effect thereto, the Mortgaged Properties will represent at least
the Required Collateral Percentage of such total value.  All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security Documents,
all in form and substance reasonably satisfactory to Administrative Agent and in
sufficient executed and acknowledged counterparts for recording purposes.  In
order to comply with the

 

2

--------------------------------------------------------------------------------


 

foregoing, if any Subsidiary places a Lien on its Oil and Gas Properties and
such Subsidiary is not a Guarantor, then it shall become a Guarantor.”

 

(d)                                 Sections 7.16(b) and (c) of the Credit
Agreement are hereby amended by replacing each reference therein to “80%” with a
reference to “the Required Collateral Percentage”.

 

(e)                                  Section II.B of Appendix II to the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“B.                              Leverage Ratio.  As of the last day of any
fiscal quarter, Borrower’s ratio of Total Net Indebtedness to EBITDA for the
trailing four fiscal quarter period ending on the last day of such fiscal
quarter shall not exceed (i) 4.75:1.0, for the fiscal quarter ending
December 31, 2014, (ii) 4.50:1.0, for the fiscal quarters ending March 31, 2015,
June 30, 2015, September 30, 2015 and December 31, 2015, and (iii) 4.00:1.0, for
the fiscal quarter ending March 31, 2016 and each fiscal quarter thereafter.”

 

(f)                                   Section 4(c) of the Fifth Amendment is
hereby amended by adding the words “(as amended on the Bridge Facility Effective
Date if and to the extent that such date occurs)” after the reference therein to
“Section 8.05(n) of the Credit Agreement”.

 

Section 3.                                           Scheduled Borrowing Base
Redetermination.

 

(a)                                 Pursuant to Section 2.04(a) of the Credit
Agreement, on and as of April 1, 2015, but subject to the occurrence of the
Sixth Amendment Effective Date, the Conforming Borrowing Base shall
automatically be maintained at $525,000,000 until adjusted in accordance with
Section 2.04(f) of the Credit Agreement or otherwise redetermined.

 

(b)                                 Both Parent and Borrower, on the one hand,
and Administrative Agent and the Required Lenders, on the other hand, agree that
the redetermination of the Conforming Borrowing Base pursuant to clause (a) of
this Section 3 shall constitute the regularly scheduled redetermination of the
Conforming Borrowing Base for April 1, 2015 (and shall not constitute a
discretionary redetermination of the Conforming Borrowing Base by either
Borrower, on the one hand, or Administrative Agent or Lenders, on the other
hand, pursuant to Section 2.04(e) of the Credit Agreement).

 

(c)                                  Both the Parent and the Borrower, on the
one hand, and the Administrative Agent and the Required Lenders, on the other
hand, further acknowledge and agree that (i) for purposes of the redetermination
of the Conforming Borrowing Base pursuant to clause (a) of this Section 3, the
DeQuincy Assets were not included in the most recently delivered Reserve Report,
or, if included, were not given any value in the determination of the Conforming
Borrowing Base for purposes of the Credit Agreement or other Loan Documents and
(ii) so long as the DeQuincy Disposition is consummated prior to the Scheduled
Borrowing Base Determination scheduled for October 1, 2015 and any discretionary
redetermination of the Conforming Borrowing Base by either Borrower, on the one
hand, or Administrative Agent (at the direction of the Required Lenders), on the
other hand, pursuant to Section 2.04(e) of the Credit Agreement, as a result of

 

3

--------------------------------------------------------------------------------


 

such consummation the Conforming Borrowing Base shall not be automatically
reduced pursuant to Section 8.02 of the Credit Agreement.

 

Section 4.                                           Conditions of Sixth
Amendment Effective Date.  This Amendment will become effective on the date on
which each of the following conditions precedent are satisfied or are waived by
Administrative Agent and the Required Lenders in their sole discretion (the
“Sixth Amendment Effective Date”).

 

(a)                                 Borrower, Parent and Lenders comprising at
least the Required Lenders shall have delivered to Administrative Agent duly
executed counterparts of this Amendment;

 

(b)                                 Borrower shall have made payment of all fees
and expenses then due and payable under the Credit Agreement, including any fees
and expenses then due and payable in connection with this Amendment pursuant to
Section 12.04(a) of the Credit Agreement, in the case of expenses to the extent
invoiced at least three business days prior to the Sixth Amendment Effective
Date (except as otherwise reasonably agreed by Borrower); and

 

(c)                                  Borrower and Parent shall have acknowledged
and confirmed to Administrative Agent and the Lenders, and by its execution and
delivery of this Amendment each of Borrower and Parent does hereby acknowledge
and confirm to Administrative Agent and the Lenders, that, after giving effect
to this Amendment (i) the representations and warranties in Article VI of the
Credit Agreement shall be true and correct in all material respects (except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects), on and as of
the Sixth Amendment Effective Date with the same effect as if made on and as of
such date (except to the extent such representations and warranties expressly
refer to an earlier date in which case they shall be true and correct as of such
earlier date in all material respects, except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct in all respects as of such earlier date), and (ii) no Default or
Event of Default shall have occurred and be continuing.

 

Section 5.                                           Consent Fees.  Borrower
agrees to pay to Administrative Agent on the Sixth Amendment Effective Date for
the account of each Lender that has returned an executed counterpart signature
page to this Amendment (whether by physical delivery or electronic transmission)
to Administrative Agent by or before 5:00 pm Central Time on March 24, 2015, a
one-time consent fee in an amount of ten (10) basis points times the amount of
such Lender’s then-effective Commitment.

 

Section 6.                                           Authorization to Release
Louisiana Mortgages and Related Personal Property.  Each of the Lenders party
hereto hereby authorizes the Administrative Agent to execute and deliver to the
Borrower (or its designee) concurrently with the consummation of the DeQuincy
Disposition, instruments or other agreements terminating and releasing the
Security Documents covering the portion of the Borrower’s, Parent’s or their
respective Subsidiaries’ Oil and Gas Properties and any personal property
directly related thereto disposed of thereby.

 

4

--------------------------------------------------------------------------------


 

Section 7.                                           Representations and
Warranties.  On the Sixth Amendment Effective Date, each of Parent and Borrower
represents and warrants to Administrative Agent and each of the Lenders that:

 

(a)                                 Each Loan Party: (i) is validly existing and
(ii) has the power and authority to execute, deliver, and perform its
obligations under this Amendment and each other Loan Document to which it is a
party except where such failure does not constitute a Default and could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
each of Parent and Borrower of this Amendment and each other Loan Document to
which it is a party has been duly authorized by all necessary limited liability
company or corporate action of Parent or Borrower, as applicable, and does not
and will not contravene the terms of any of such Person’s Organization
Documents.

 

(c)                                  This Amendment and each other Loan Document
to which each Loan Party is a party constitutes the legal, valid and binding
obligations of such Person to the extent it is a party thereto, enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

Section 8.                                           Reference to and Effect on
the Credit Agreement.

 

(a)                                 Upon the Sixth Amendment Effective Date and
thereafter, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)                                 Except as specifically amended by this
Amendment, the Credit Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

 

Section 9.                                           Cost and Expenses.  Each of
Parent and Borrower agrees to pay fees and expenses in connection with this
Amendment pursuant to the terms and conditions of Section 12.04(a) of the Credit
Agreement.

 

Section 10.                                    Extent of Amendments.  Except as
specifically set forth in this Amendment, the Credit Agreement and the other
Loan Documents are not amended, waived, modified or affected hereby.  Each of
Parent and Borrower hereby ratifies and confirms that (i) except as specifically
set forth in this Amendment, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms,
(iii) the Collateral is unimpaired by this Amendment, and (iv) except as
specifically set forth in this Amendment, each of Administrative Agent, each
Issuing Lender and each Lender shall have and retain unimpaired any and all
rights that it may now or hereafter have under or in connection with the Credit
Agreement (as modified hereby) or any other Loan Document (including its right
to insist on strict compliance with the Credit Agreement (as modified hereby) or
other Loan Document).

 

5

--------------------------------------------------------------------------------


 

Section 11.                                    Release.    In consideration of
the waivers and amendments set forth in this Amendment, each of Borrower and
Parent, on behalf of themselves and their respective subsidiaries, as well as
their respective heirs, predecessors in interest, successors and assigns (each
individually, a “Releasing Party” and collectively, the “Releasing Parties”)
hereby irrevocably releases, acquits, forever discharges, and covenants not to
sue, Administrative Agent, each Issuing Lender, Swing Line Lender and each
Lender, along with all of their Affiliates, officers, directors, agents,
employees, and attorneys-in-fact, as well as their respective heirs,
predecessors in interest, successors and assigns (each individually, a “Released
Party” and collectively, the “Released Parties”) from any and all claims,
demands, debts, liabilities, contracts, agreements, obligations, accounts,
defenses, investigations, proceedings, suits, offsets against the indebtedness
evidenced by the Loan Documents, actions, causes of action or claims for damages
or relief of whatever kind or nature, whether equitable or monetary, whether
known or unknown, suspected or unsuspected by Borrower or Parent, which
Borrower, Parent, any Guarantor or any Subsidiary of any of them, ever had or
now has, may have or that may hereafter accrue against any Released Party, in
each case, for or by reason of any matter, cause or thing whatsoever arising or
occurring on or prior to the date of this Amendment in any way relating to, in
whole or in part, directly or indirectly (a) the Credit Agreement, any Note, any
Security Document, any other Loan Document or the transactions evidenced
thereby, including, without limitation, any disbursements under the Credit
Agreement, any Notes, the negotiation of any of the Credit Agreement, the Notes,
the Mortgages or the other Loan Documents, the terms thereof, or the approval,
administration or servicing thereof, or (b) any notice of default, event of
default in reference to any Loan Document or any other matter pertaining to the
collection or enforcement by any Released Party of the indebtedness evidenced by
any Loan Document or any right or remedy under any Loan Document, or (c) any
purported oral agreements or understandings by and between any Released Party
and Borrower or Parent in reference to any Loan Document (the “Released
Claims”).  The Releasing Parties understand and acknowledge that they may
hereafter discover facts in addition to or different from those which they know
or believe to be true with respect to the Released Claims, but the Releasing
Parties expressly acknowledge and agree that any such discovery shall not affect
the validity or enforceability of their release herein, including their release
of any unknown claims that constitute Released Claims.  The Releasing Parties
acknowledge that the foregoing waiver was separately bargained for and is a key
element of this Amendment.

 

Section 12.                                    Execution and Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of this Amendment by facsimile or .pdf shall be equally as effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 13.                                    Governing Law.  This Amendment
shall be governed by, construed and interpreted in accordance with the laws of
the State of New York, except to the extent that federal laws of the United
States of America apply.

 

Section 14.                                    Headings.  Section headings in
this Amendment are included herein for convenience and reference only and shall
not constitute a part of this Amendment for any other purpose.

 

6

--------------------------------------------------------------------------------


 

Section 15.                                    No Waiver.  Borrower hereby
agrees that except as expressly set forth in this Amendment, no Default or Event
of Default has been waived or remedied by the execution of this Amendment by
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender,
and any such Default or Event or Default heretofore arising and currently
continuing shall continue after the execution and delivery hereof.  Nothing
contained in this Amendment nor any past indulgence by Administrative Agent, the
Swing Line Lender, any Issuing Lender or any Lender, nor any other action or
inaction on behalf of Administrative Agent, the Swing Line Lender, any Issuing
Lender or any Lender shall constitute or be deemed to constitute an election of
remedies by Administrative Agent, the Swing Line Lender, any Issuing Lender or
any Lender.

 

Section 16.                                    Loan Document.  This Amendment is
a Loan Document.

 

Section 17.                                    Severability.  The illegality or
unenforceability of any provision of this Amendment or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Amendment or any
instrument or agreement required hereunder.

 

Section 18.                                    NO ORAL AGREEMENTS.  THE RIGHTS
AND OBLIGATIONS OF EACH OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED
SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH
WRITINGS.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN
DOCUMENTS EXECUTED BY PARENT, BORROWER, ADMINISTRATIVE AGENT, THE SWING LINE
LENDER, ANY ISSUING LENDER AND/OR LENDERS (TOGETHER WITH THE FEE LETTERS)
REPRESENT THE FINAL AGREEMENT REGARDING THE MATTERS HEREIN BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
day and year first above written,

 

 

MIDSTATES PETROLEUM COMPANY LLC, a

 

Delaware limited liability company, as Borrower

 

 

 

 

 

 

 

By:

/s/ Nelson M. Haight

 

 

Name:  Nelson M. Haight

 

 

Title:    Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC., a

 

Delaware corporation, as Parent

 

 

 

 

 

 

By:

/s/ Nelson M. Haight

 

 

Name:  Nelson M. Haight

 

 

Title:    Senior Vice President and Chief Financial Officer

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Administrative Agent,

 

as Swing Line Lender and as an Issuing Lender

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name: Shannon Juhan

 

 

Title: Vice President

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name: Shannon Juhan

 

 

Title: Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ C. Mark Hedrick

 

 

Name:

C. Mark Hedrick

 

 

Title:

Managing Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Tony Alexander

 

 

Name:

Tony Alexander

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name:

Jamie Minieri

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name:

John Dravenstott

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name:

Dmitriy Barskiy

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name: Dmitriy Barskiy

 

 

Title: Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name:

Stuart Murray

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Andrew Keene

 

 

Name:

Andrew Keene

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

By:

/s/ Steve Ray

 

 

Name:

Steve Ray

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Alan Dawson

 

 

Name:

Alan Dawson

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------